PER CURIAM: *
This Court has been advised that Sherin Harvey died while the present case was pending on our October docket. Accordingly, the judgment of conviction against him is vacated and all proceedings in this prosecution are abated from their inception. State v. McClow, 364 So.2d 566 (La.1978); State v. Morris, 328 So.2d 65 (La.1976).
CONVICTION VACATED; PROSECUTION ABATED AB INITIO.

 Judge Felicia Toney Williams, Court of Appeal, Second Circuit, participated as Associate Justice Pro Tempore (effective September 2, 1994).
Kimball, J., not on Panel. Rule IV, Part 2, § 3.